Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered October 31, 2007, convicting defendant, after a jury trial, of bail jumping in the first degree, and sentencing him to a term of l2/s to 5 years, unanimously affirmed.
After removing defendant for disruptive conduct, the court properly exercised its discretion in declining counsel’s request for a recess to determine whether defendant could cease his outbursts and return to the courtroom. Given defendant’s pattern of disruptive conduct, there was no reason to delay the trial further in the hope that his behavior would improve (see People v Branch, 35 AD3d 228 [2006], lv denied 8 NY3d 919 [2007]). Defendant did not preserve his argument that he was unconstitutionally deprived of an opportunity to reclaim his right to be present, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits.
*558The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The jury properly rejected defendant’s meritless excuse for failing to appear for sentencing on his burglary conviction (see Penal Law § 215.59 [1]). Defendant’s related challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits.
We have considered and rejected defendant’s pro se claims. Concur—Mazzarelli, J.P., Moskowitz, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.
Motion seeking leave to file supplemental reply brief granted.